Citation Nr: 0216236	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to August 1944.  This case comes before the Board 
of Veterans' Appeals (Board) from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The veteran withdrew the issue of entitlement to service 
connection for hypertension in November 2000.


FINDINGS OF FACT

1.  The veteran has completed high school; claims that he 
last worked full time in 1974; and retired in 1975.

2.  The veteran's one service-connected disability, 
amputation right forearm rated 70 percent, is not shown to be 
of such severity as to prevent his participation in regular 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  
38 U.S.C.A. § 5103.
VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  Recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c).  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  In this matter, the veteran has 
not been specifically notified as to the new provisions of 
the VCAA regarding the development of claims.  However, we 
have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  Following this 
review, such remand is not found to be necessary.  We note 
that the development of medical evidence appears to be 
complete.  By virtue of the December 1999 rating decision, 
the February 2000 statement of the case, and the May 2000 
supplemental statement of the case provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  The 
record includes service medical records, VA treatment records 
and examination reports, and a letter submitted by a private 
treatment provider.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a); 38 
U.S.C.A. §§ 5103 and 5103A.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  Unemployability is synonymous with inability to 
secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91.

Factual Background

Service connection for "amputation forearm, right, below 
radial insertion of the pronator teres" was granted by a 
rating in September 1944, and a 70 percent rating was 
assigned effective from August 1944.  

By correspondence of November 1976, the veteran claimed to 
have been unemployed since September 1974.  He added that he 
retired from civil service by reason of disability in July 
1975 due to hypertension.  He also mentioned at that time 
that he had a skin condition caused by his prosthesis as well 
as an ear condition.  

A January 1977 letter supplied by a private physician notes 
that the veteran had been under his care since May 1976 for 
problems associated with high blood pressure.  The physician 
opined that because of the veteran's hypertension, as well as 
the handicap incurred by the loss of his right forearm and 
hand, the veteran was unable to "engage in any substantial 
gainful activity."  

As part of his June 1999 claim for TDIU benefits, the veteran 
noted that he completed 4 years of high school.

On November 1999 VA amputation residuals examination the 
veteran was noted to be retired, having worked more than 28 
years in a clerical position.  It was noted that the veteran 
had no difficulty with activities of daily living using his 
prosthesis.  The examiner opined that while the veteran had 
been a very viable individual in his life, he would 
definitely have difficulty in obtaining and maintaining 
substantial gainful employment that required full upper body 
strength and dexterity.

Numerous VA treatment records, dated between 1998 and 2000, 
have been associated with the claims folder.  Review of these 
records shows that none contain any reference and/or opinion 
relating to the veteran's employability.

Also of record is a separate claims folder pertaining to a 
claim made by the veteran for VA vocational rehabilitation 
benefits.  This folder includes a July 2001 VA Counseling 
Record - Narrative Report, which shows that the veteran's 
service-connected and non-service-connected disabilities 
preclude him from performing a variety of jobs potentially 
available in the competitive labor market.  An impairment of 
employability was established.  The report also noted that 
the veteran's service-connected disability materially 
contributed to an impairment of employability in performing 
work requiring lifting, carrying, pulling/pushing, reaching, 
handling, fingering, climbing and crawling.  It was added 
that the veteran required vocational rehabilitation services 
in order to overcome his employment impairment.  The veteran 
was deemed eligible for Chapter 31 services.  Another record 
included as part of the veteran's vocational rehabilitation 
file is a January 2002 State of California Employment 
Development Department (EDD) memorandum, which indicates that 
the veteran was limited to only part-time work.  Other EDD 
memorandums, dated later in 2002, noted that the veteran was 
unable to work due to a personal situation.  

Analysis

The veteran has one service-connected disability, right above 
wrist amputation, rated 70 percent.  Consequently, the 
percentage requirement of 38 C.F.R. § 4.16(a) is met.  
However, to be granted TDIU benefits the evidence must 
demonstrate that he is unable to secure or follow a 
substantially gainful occupation as a result of his single 
service-connected disability.

None of the evidence of record supports a finding that the 
veteran can not work as a result of his single service-
connected disability.  The closest such opinion, the above-
discussed January 1977 private medical opinion which 
indicated that the veteran was unable to engage in any 
substantial gainful activity, was based upon consideration of 
his nonservice-connected hypertension as well as his one 
service-connected disability.  Also, the November 1999 VA 
medical opinion concerning the veteran's employability stated 
that the veteran would have difficulty in performing work 
that required full upper body strength and dexterity.  It did 
not indicate that the veteran's service-connected amputation 
disability limited his participation in all forms of 
employment.  Further, of note are the statements in the 2002 
EDD records indicating that the veteran's inability to work 
is due to a personal situation. 

The Board notes that the evidence does show that the 
veteran's service-connected disability does result in 
significant impairment.  However, this fact is reflected in 
the current rating of 70 percent.  In these cases, in order 
for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.  In short, 
the medical evidence of record does not demonstrate that the 
veteran's service-connected right above-the-wrist amputation 
alone prevents him from obtaining and retaining substantially 
gainful employment consistent with his education and 
occupation background.  As indicated above, the veteran, 
prior to his 1975 retirement, worked more than 28 years in a 
clerical position.

The service-connected disability, of itself, is not shown by 
objective evidence to be of such nature and severity as to 
prevent the veteran's participation in all forms of regular, 
substantially gainful employment.  Accordingly, the claim is 
denied.

ORDER

TDIU is denied.



		
	DENNIS F. CHIAPPETTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

